
	

113 HR 2564 IH: To extend the additional duty on ethanol.
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2564
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the additional duty on
		  ethanol.
	
	
		1.Extension of additional duty
			 on ethanol
			(a)In
			 generalHeading 9901.00.50 of
			 the Harmonized Tariff Schedule of the United States is amended by striking
			 1/1/2012 in the effective period column and inserting
			 1/1/2016.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
